116 F.3d 468
James J. Kudrakov.Lehman, Com., now Horn, Inter Ali, Mr. Kyler, SuperintendentActing and Officers to be Named, John Doe, Mail RoomSupervisor at State Correctional Institution at Camp Hill,Lieutenant Smith, Sergeant Fisher, Lieutenant Rohdes, JohnDoe, E-Block C.O. I, John Doe, D-Block C.O. I, Department ofCorrections of Pennsylvania, Mr. Imschweiller, Mailroom Supervisor
NO. 96-7639
United States Court of Appeals,Third Circuit.
May 06, 1997
Appeal From:  M.D.Pa. ,No.96-cv-00332

1
Affirmed.